Title: To James Madison from Edmund Randolph, 15 February 1783
From: Randolph, Edmund
To: Madison, James


My dear sir
Richmond Feby. 15. 1783
I had resolved before the receipt of your favor of the 2d. instant to change our cypher [to] a form less abstruse and more comprehensive.
A hand bill from Baltimore has revived [and encouraged] expectation of peace. It has, no doubt, reached you, and will appear to want every mark of authenticity. Yet I cannot persuade those, with whom I converse, that peace is too much intangled by opposite pretentions and hopes, to be adjusted in a short time, even after the European congress shall have entered seriously into the business.
Speculation itself is at rest, and not a breath moves the political surface. So that news is of all things, except specie, the most scarce.
Among the records of 1710, I find an instruction from Queen Anne to her governor here to grant lands according to the charter. This extension plainly alludes, from the context to that of 1609, not of 1676.

The acts of assembly in 1753 & 1754, concerning settlements on the Mississippi afford no mean argument in support of our title: they having been confirmed by the king. And a standing instruction to the governors farther shews, that every act was sent over for the royal inspection. Therefore every act referring to similar points with these may be considered, as having equal force.
I perceive, that the boundaries between Penn & Lord Baltimore have been discussed before the british chancellor. The argument is to be found in Vezey’s reports 1. Vol. p. [444] and contains much in support of my idea of our charter, and as much against it. Do borrow the book, read the case, and suggest your thoughts.
